     Case 5:20-cv-00041-EKD Document 31 Filed 12/04/20 Page 1 of 5 Pageid#: 523



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION

SOURCETECH, LLC,                               )
                                               )
          Plaintiff,                           )       Civil Action No. 5:20-cv-00041
                                               )
v.                                             )
                                               )       By: Elizabeth K. Dillon
DEATSCHWERKS, LLC,                             )           United States District Judge
                                               )
          Defendant.                           )


                             MEMORANDUM OPINION AND ORDER

          Sourcetech, LLC filed this action in Frederick County Circuit Court, and it was removed to

federal court by the defendant, DeatschWerks, LLC. (Dkt. No. 1.) DeatschWerks now moves to

transfer this matter to the Western District of Oklahoma. (Dkt. Nos. 24, 25.) The court held a

hearing on this motion on November 4, 2020. (Dkt. No. 30.)

          DeatschWerks failed to meet its burden of demonstrating that the interests of justice favor

transfer and outweigh Sourcetech’s choice of venue. Therefore, DeatschWerks’ motion will be

denied.

                                          I. BACKGROUND

          Sourcetech is a Virginia company with its principal place of business in Frederick County.

Sourcetech’s business involves supplying custom designed, high-performance automotive and

powersports components to the United States market. (Compl. ¶ 1, Dkt. No. 1-1.) DeatschWerks is

an Oklahoma company with its principal place of business in Oklahoma City. It sells high-

performance fuel pumps and other fuel delivery components. (Id. ¶ 2.) The parties’ dispute relates

to a Non-Competition and Non-Solicitation Agreement, executed in 2008. (Compl., Ex. A.) The

contract requires DeatschWerks to purchase fuel pumps and other fuel system parts exclusively

(with some exceptions) from Sourcetech. (See id.)
  Case 5:20-cv-00041-EKD Document 31 Filed 12/04/20 Page 2 of 5 Pageid#: 524



        The parties conducted their business almost entirely remotely, either by telephone, email, or

other electronic communications. At some point during the course of their business relationship,

Sourcetech introduced DeatschWerks to two manufacturing companies located in China.

Sourcetech alleges that, since 2018, DeatschWerks breached its contractual obligations by working

directly with these two companies and by misappropriating Sourcetech’s designs and proprietary

work.

                                             II. ANALYSIS

        DeatschWerks moves for transfer under 28 U.S.C. § 1404(a): “For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to which all

parties have consented.” The parties do not dispute, as the plain language of § 1404(a) requires,

that the action could have been brought in the Western District of Oklahoma.

        As the party seeking transfer, DeatschWerks bears the “heavy burden” of establishing that

transfer is warranted. Savvy Rest, Inc. v. Sleeping Organic, LLC, Civil Action No. 3:18CV00030,

2019 WL 1435838, at *8 (W.D. Va. Mar. 29, 2019). Courts consider a number of factors, including

the plaintiff’s choice of venue, the convenience of the parties and witnesses, and the interests of

justice. Id. (citing Gen. Creation LLC v. LeapFrog Enters., 192 F. Supp. 2d 503, 504 (W.D. Va.

2003)). “The plaintiff’s choice of forum should rarely be disturbed unless the balance is strongly in

favor of [the] defendant.” Id. And when “deciding a motion to transfer, it is important to bear in

mind that such a motion should not be granted if it simply shifts the inconvenience from the

defendant to the plaintiff.” Triangle Grading & Paving, Inc. v. Rhino Servs., LLC, 1:19CV486,

2020 WL 2086188, at *17 (M.D.N.C. Apr. 30, 2020).

        Contrary to the well-established case law placing the burden on the defendant,

DeatschWerks argues that the burden rests with Sourcetech to show that this matter should not be


                                                    2
   Case 5:20-cv-00041-EKD Document 31 Filed 12/04/20 Page 3 of 5 Pageid#: 525



transferred to the Western District of Oklahoma. This argument is based on a misreading of a

Supreme Court case which held that when “the parties have agreed to a valid forum-selection

clause, a district court should ordinarily transfer the case to the forum specified in that clause. Only

under extraordinary circumstances unrelated to the convenience of the parties should a § 1404(a)

motion be denied.” Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S.

49, 62 (2013). Even though the contract in this case does not contain a forum selection clause,

DeatschWerks insists, pursuant to Atlantic Marine, that this matter should be transferred unless

extraordinary circumstances unrelated to the convenience of the parties clearly disfavor transfer. 1

The argument that the Atlantic Marine standard applies outside the context of a mandatory forum

selection clause has been rejected by several circuit courts, including the Fourth Circuit. “Although

the Atlantic Marine Court did not expressly hold that only a mandatory forum selection clause

modifies the forum non conveniens framework, the Court’s rationale makes clear that this is so.

Our sister circuits appear to have reached the same conclusion.” BAE Sys. Tech. Sol. & Services,

Inc. v. Republic of Korea, 884 F.3d 463, 471 (4th Cir. 2018) (citing cases from the First, Second,

Fifth, and Eleventh Circuits).

         Addressing the relevant factors, DeatschWerks argues that its witnesses, who reside in

Oklahoma City, would be inconvenienced by this matter being litigated and tried in Virginia, and it

would also suffer hardship because its non-party witnesses could not be compelled to attend trial in

the Western District of Virginia. DeatschWerks does not explain who would be inconvenienced,

the extent of the inconvenience, and why their testimony would be so important to their case.

Conversely, Sourcetech explains that, beyond its current employees, Sourcetech would present


         1
             In its brief, DeatschWerks cites to the syllabus of the decision in Atllantic Marine. (Def.’s Br. 8–9, Dkt. No.
25 (“When a defendant files a motion to transfer venue pursuant to 28 U.S.C. § 1404(a), a district court should transfer
the case unless extraordinary circumstances unrelated to the convenience of the parties clearly disfavor transfer.”)
(citing Atl. Marine, 571 U.S. at 49–50).) The syllabus “constitutes no part of the opinion of the Court but has been
prepared by the Reporter of Decisions for the convenience of the reader.” 571 U.S. at 49 n.*.

                                                             3
  Case 5:20-cv-00041-EKD Document 31 Filed 12/04/20 Page 4 of 5 Pageid#: 526



important trial testimony from two nonparty witnesses who would be inconvenienced by a trial in

Oklahoma City: Dan Rivenbark, an engineering consultant located in Hagarstown, Maryland, and

Kim Denison, Sourcetech’s accountant and controller, who lives in Berryville, Virginia. Riverbank

would testify about many of the product designs at issue in this case. Denison would testify about,

among other topics, Deatschwerk’s slow payment history and Sourcetech’s damages. (Affidavit of

Andrew Patterson (Patterson Aff.) ¶¶ 12–13, Dkt. No. 27-1.)

        DeatschWerks also notes the physical presence of documents in Oklahoma. DeatschWerks

does not explain why this circumstance would be burdensome or difficult to overcome. The parties

in this case interacted remotely with each other and with third-party international manufacturing

companies. The “accessibility” of much of the evidence in this case is “unlikely to be affected by

the choice of venue.” Terry v. Walker, 369 F. Supp. 2d 818, 823 (W.D. Va. 2005).

        Finally, DeatschWerks suggests that Sourcetech’s choice of venue should be given no

weight because Sourcetech filed suit in state court. DeatschWerks cites no authority for this

proposition, which defies logic and common sense. Sourcetech may have preferred state to federal

court, but it also clearly prefers any court in Virginia to a court located in another state. See, e.g., S.

End. Constr., Inc. v. Tom Brunton Masonry, Inc., Civil Action No. 7:12-cv-390, 2012 WL 4460558,

at *3 (W.D. Va. Sept. 18, 2012) (“Whether the plaintiff initially elected to place the litigation in

state or federal court is of little import in the § 1404(a) analysis, which involves primarily an

examination of convenience factors based on geography.”) (quoting Oien v. Thompson, 824 F.

Supp. 2d 898, 905–06 (D. Minn. 2010)).

        Ultimately, DeatschWerks failed to meet its heavy burden of demonstrating that transfer

would do anything more than shift the inconvenience of litigating in a different state from

DeatschWerks to Sourcetech and subvert Sourcetech’s choice of forum. Therefore, the motion to

transfer will be denied.


                                                     4
  Case 5:20-cv-00041-EKD Document 31 Filed 12/04/20 Page 5 of 5 Pageid#: 527



                                          III. CONCLUSION

          For the reasons stated herein, it is HEREBY ORDERED that DeatschWerks’ motion to

transfer this case to the United States District Court for the Western District of Oklahoma (Dkt.

Nos. 24, 25) is DENIED.

          The clerk is directed to send a copy of this memorandum opinion and order to all counsel of

record.

          Entered: December 4, 2020.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   5
